DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications for the present US application number 17/495,838 last filed on October 07th, 2021.
Claims 1-12 are pending and have been examined, directed to aggregating server and method for forwarding node data.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements submitted on October 07th, 2021 and Nov. 15th, 2021 are all in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
As to claim 4, in the third limitation, please review for the extra “-“ which is not used elsewhere, and remove if not necessary: 

As to claim 6, the first instance of an acronym like “OPC UA” needs to be spelled out.
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 1 and 7 contain claim limitations that have this issue.
In claim 1, a server contains “control logic” and “proxy nodes” while configured to perform functionalities, all without any added clarity on structures, which means the entire server can be virtualized.
In claim 7, a “controller” involves “control logic node” and other interface nodes again configured to perform functionalities, all without any clarity on structure.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the filed specifications leaves an open ended list of possible interpretations, a controller can be firmware or totally software (¶ 34) and the “interface nodes” and “proxy nodes” can be data objects, which are interpreted as software as well (¶ 34).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 7 contain claim limitation directed to various “logic” and “nodes” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter (e.g., process, machine, manufacture, or composition of matter) because “computer program element” and  “computer readable medium” do not exclude signals.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 6-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20180309831 A1 to Sherman et al. (“Sherman”).

As to claim 1, Sherman discloses an aggregating server comprising a control logic, a first proxy node, and a second proxy node in an aggregated address space,
wherein the first proxy node corresponds to a first node in a remote address space of an aggregate server, and the second proxy node corresponds to a second node in the remote address space of the aggregate server (Sherman discloses of an overall system that involves a plurality of distinct components that can map to a client server relationship with two proxies in between.  Sherman’s system deals with IoT devices that can communicate with its own local computer/server and the gathered/sensed data can be aggregated and sent to storage/servers at a remote site over a network.  Thus we have IoT – local server (111a-c) – publisher (120/123)/gateway(115) – remote servers (114/122), e.g., Sherman: Figures 1 and 2 and related ¶¶ [0017], [0019], and [0023]),
wherein the control logic is configured to forward node data from the first node in the remote address space via the first proxy node and the second proxy node to the second node in the remote address space according to an input/output relationship (Again, IoT – local server (111a-c) – publisher (120/123)/gateway(115) – remote servers (114/122) forms the 4 segmented input/output relationship, e.g., Sherman: Figs. 1 and 2 and related ¶¶ [0017], [0019], and [0023]).

claim 2, Sherman further discloses the aggregating server according to claim 1, wherein the control logic comprises a control logic node and the control logic node is configured to receive the node data from the first proxy node via a first interface node and to forward the node data to the second proxy node according to the input/output relationship (IoT’s local computer/server(s) (111a-c) receives from the IoTs and then forwards them to another proxy like the aggregating publisher/broker/gateway element, e.g., Sherman: Figs. 1 and 2 and related ¶¶ [0017], [0019], and [0023]).

As to claim 3, Sherman further discloses the aggregating server according to claim 1,
wherein the control logic further comprises a synchronization module (see below); 
wherein the synchronization module is configured to synchronize the node data of the first proxy node with the node data of the first node in the remote address space before the forwarding is executed (see below), and 
to provide the node data to the second proxy node and the second node when the forwarding is executed (For all three limitations here, Sherman discloses about IoT sensed data, which needs to be sent to the publish servers and that requires synchronizing of the data (or state information) as it passes between the proxy elements from the IoT local computer/servers to the publisher/gateway element in between as well, e.g., Sherman: ¶ [0021]).

As to claim 6, Sherman further discloses the aggregating server according to claim 1, wherein the aggregating server is an OPC UA aggregating server (e.g., ¶ [0013]).

As to claim 7, see the similar rejection of claim 1, as the same elements would have some controller component or interface as it passes or communicates the data between the IoT to the local computers/servers, to the publisher and to the remote servers.

As to claim 8, Sherman further discloses a method for forwarding node data of a first node in a remote address space to a second node in the remote address space, comprising:
S1: aggregating, by an aggregating server, node data of the first node and the second node (Here, similar but unlike claim 1, the first and second nodes are both interpreted now as IoT devices, such as 110a-c, e.g., Sherman: Fig. 2);
S2: creating, by the aggregating server, a first proxy node comprising node data of the first node, and a second proxy node comprising node data of the second node (each IoT device/node can duplicate or copy its gathered data to its own respective local computer/server, before it gets aggregated at some publisher/gateway/remote site.  Therefore, the first and second proxies are now the local servers, such as 111a-c, e.g., Sherman: Fig. 2);
S3: receiving node data from the first proxy node at a first interface node, by the aggregating server, according to an input/output relationship included in the first proxy node between the first proxy node and the first interface node (the aggregator/publisher/gateway can still receive data from the proxies or local servers, such as 111a-c);
S4: providing, by the aggregating server, the node data of the first interface node to a second interface node (in one scenario, the IoT devices can communicate with each other, meaning data from a first IoT device can be communicated to a second IoT, via whatever means ; and
S5: forwarding, by the aggregating server, the node data of the first interface node to the second proxy node and the second node, according to the input/output relationship between the second interface node and the second proxy node and a reference defining a relationship between the first proxy node and the second proxy node (see explanation above about traversing from one IoT to another via the aggregating publisher, e.g., Sherman: ¶ [0021]).

As to claim 10, Sherman further discloses the method according to claim 8, wherein step $3, receiving node data from the first proxy node at a first interface node, by the aggregating server, according to an input/output relationship included in the first proxy node between the first proxy node and the first interface node comprises:
S3a: detecting a data change at the first node and upon the detection of the data change performing step (whenever the IoT devices gather new data, this is detected and the new data gets stored locally at the local computers/servers, before being aggregated at a remote site, e.g., Sherman: Figs. 1 and 2):
S3b: synchronizing the first node with the first proxy node and triggering receiving node data from the first proxy node at a first interface node, by an aggregating server, according to an input/output relationship included in the first proxy node between the first proxy node and the first interface node (the data would be aggregated or synchronized as it travels to the publisher/broker/remote servers, e.g., Sherman: Figs. 1 and 2).

As to claim 11, Sherman further discloses a computer program element, while being executed by a control logic, instructs the aggregating server to perform steps S2 to S5 of claim 8 (control logic is interpreted as software programming instructions to perform the steps outlined in claim 8, e.g., Sherman: ¶ [0040]).

As to claim 12, Sherman further discloses a computer readable medium on which a program element according to claim 11 is stored (e.g., Sherman: ¶ [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180309831 A1 to Sherman in view of U.S. Patent Publication No. 20150033365 A1 to Mellor et al. (“Mellor”).

As to claim 4, Sherman further discloses the aggregating server according to claim 1, 
wherein the first proxy node and the second proxy node comprise meta information (device metadata, e.g., Sherman: ¶ [0021]); 
wherein the meta information describes whether data has read or write permission (While Sherman does not expressly elaborate on the metadata and what that entails, Mellor more expressly further discloses about a similar setup involving multiple tenants (that can be treated as sources of data) and their data can be aggregated and gathered and then forwarded to other interested parties, and more specifically about the use of configuration files that can be associated with a metadata archive or MAR file that defines access rules, which is interpreted to be the read/write permissions, and is stored on a models layer for example (e.g., Mellor: ¶¶ [0021-23], [0049], and [0100-103]).  
Based upon Mellor’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Mellor’s teachings within Sherman’s overall system and teachings, as one would be motivated to gain the benefits of having clear permissions when dealing with multiple sources/tenants collaborating on similar nodes.  When applied to a publish subscribe scenario like in Sherman’s examples, it is even more important in keeping track of the data as it gets updated in every transaction); 
wherein an input/output relationship between an interface node and a proxy node is defined by the read- or write permission of a proxy node data, and the first proxy node has read permission and the second proxy node has write permission (this is interpreted as saying that the first proxy element (like the local computers/servers) can read data (off of or from IoT devices) and the second proxy elements (like the publisher/gateway) can write the received data to another location like to the remote servers or publish to clients.  

Both interpretations are plausible from Sherman’s Figures 1 and 2 for example);
wherein further a reference in the aggregating address space defines a relationship between the first proxy node and the second proxy node (Based upon the filed specifications, the “reference” can be interpreted as data stored and read from within a configuration file (¶ [0035]). 
Therefore, following the above established interpretations, while Sherman does not expressly disclose of configuration files and relies upon Mellor for that, the “reference data” can now be added within such an incorporated feature from Mellor’s teachings. 
Sherman in view of Mellor’s incorporated teachings regarding configuration files and metadata, would more effectively teach and/or suggest that with the incorporated configuration file already, there would be some reference or indication of how the proxy elements of Sherman’s topology are connected (i.e., local computers/servers connecting with a aggregating publisher/broker/gateway component), e.g., Sherman: Figs. 1 and 2 and Mellor: ¶¶ [0021-23], [0049], and [0100-103]); and
wherein the first proxy node is defined as forwarding source of the node data to be forwarded according to an input/output relationship between the first interface node and the first proxy node, and the reference (following the above established interpretations, Sherman discloses that the first proxy or the local computers/servers 111a-c are forwarding the data to the publisher/gateway/remote servers, as they are defined based upon some configuration, ; and 
wherein the second proxy node is defined as forwarding target of the node data to be forwarded according to an input/output relationship between the second interface node and the second proxy node, and the reference (this is again similar to what was established above already, as the publisher/gateway is defined to forward the collected data to remote servers for storage or to subscribed clients, e.g., Sherman: Figs. 1 and 2).
See the previously stated reasons for combining and incorporating Mellor’s teachings within Sherman’s overall system and teachings.

As to claim 5, Sherman further discloses the aggregating server according to claim 1, wherein the aggregating server further comprises an input-output configuration file (see the similar sections in claim 4 regarding a configuration file as suggested from Mellor’s incorporated teachings);
wherein the input-output configuration file comprises a data type definition of the first proxy node and the second proxy node, and/or references (Sherman disclosed of several different scenario environments wherein the IoT devices can be utilized, such that the type of data can already be defined and specific to a particular field, such as manufacturing, smart energy usage sensors, sales, etc. (e.g., Sherman: ¶ [0019]), all of which can be captured or incorporated within a configuration file as suggested/supplied from Mellor’s incorporated teachings (e.g., Mellor: ¶¶ [0100-103])); and
wherein the control logic is further configured to read the input-output configuration file data and to forward the node data from the first node to the second node according to the file data (following the above established interpretations, with Mellor’s incorporated configuration and metadata files, the resulting combined system would know to collect data from IoT devices/sources and forward them to an aggregator and/or a remote storage location).
See the previously stated reasons for combining and incorporating Mellor’s teachings within Sherman’s overall system and teachings.

As to claim 9, Sherman further discloses the method according to claim 8, wherein step S2 creating, by the aggregating server, the first proxy node comprising node data of the first node, and the second proxy node comprising node data of the second node, comprises:
82a: determining a relation between the first proxy node and the second proxy node by reading reference information (Similar to claim 4, while Sherman does not expressly disclose of reference data, but also based upon the filed specifications definition, it can be included within a configuration file.  Therefore, while Sherman does not expressly disclose of configuration files and relies upon Mellor for that, the “reference data” can now be added within such an incorporated feature from Mellor’s teachings. 
Sherman in view of Mellor’s incorporated teachings regarding configuration files and metadata, would more effectively teach and/or suggest that with the incorporated configuration file already, there would be some reference or indication of how the proxy elements of Sherman’s topology are connected (i.e., in this scenario, IoT devices and/or their ;
S2b: determining the input/output relationship by reading and evaluating meta information of the first proxy node; the meta information of the first proxy node describing a read permission (Following claim 8 and also similar to claim 4, while Sherman does not expressly further disclose of metadata information, Mellor more expressly discloses of a metadata archive or MAR file that can be used to define access permissions for different entities, e.g., Mellor: ¶¶ [0021-23], [0049], and [0100]).  And furthermore, in this scenario, a first local computer/server can be allowed to read from the associated IoT device(s) on what was gathered); and
S2c: determining the input/output relationship by reading and evaluating meta information of the second proxy node; the meta information of the second proxy node describing a write permission (following claim 8 and similar to the above step, with incorporation of Mellor’s teachings of the metadata, in this scenario, the metadata information would spell out how a second local computer/server can have access to write or update the data that’s being passed around or manipulated upon, e.g., Sherman: ¶ [0021] and Mellor: ¶¶ [0021-23], [0049], and [0100]).
See the previously stated reasons for combining and incorporating Mellor’s teachings within Sherman’s overall system and teachings.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455